*190
ORDER

PER CURIAM.
Movant Michael Bell pled guilty to first degree murder and armed criminal action in violation of Sections 565.020.1 RSMo 1994 and 571.015 RSMo 1994, respectively. Mov-ant was convicted and sentenced to life imprisonment without the possibility of probation or parole on the first degree murder charge and life imprisonment on the armed criminal action charge, the sentences to run concurrently. Movant filed a motion for post-conviction relief pursuant to Rule 24.035. Movant now appeals the motion court’s denial of his motion without reappointing counsel and without an evidentiary hearing.
The judgment of the trial court is based on findings of fact that are not clearly erroneous. No error of law appears. A written opinion would have no precedential value. However, we have provided the parties with a memorandum, for their information only, setting forth our reasoning.
The judgment of the trial court is affirmed pursuant to Rule 84.16(b).